Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an external information acquisition unit configured to:…
a personal management data generation and update unit configured to…
a personal management database configured to store…
a recommended content selection unit configured to”  in claim 1.
“the personal management data generation and update unit is further configured to…
the recommendation content selection unit is further configured to ” in claim 2.
“the recommended content selection unit is further configured to” in claim 5.

“the recommended content selection unit is further configured to” in claim 7.
“the persona management data generation and update unit is further configured to” in claim 10.
“the recommended content selection unit is further configured to” in claim 11.
“The external information acquisition unit is further configured to” in claim 12.
“an external information acquisition unit configured to:
a persona management database configured to…
the data processing server configured to:” in claim 13.
“the data processing server is further configured to: in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-7, 10-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to recommending contents based on other users with similar persona. 
Claims 1-7, 10-15 and 17-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., apparatus and system) and process (i.e., a method). 
 Although claims 1-7, 10-15 and 17-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 19, recite acquiring action information (user data), acquiring face information (image); processing face recognition, identifying user, storing face information, generating or updating data, storing data, acquiring data corresponding to plurality of users, selecting common data recommended contents.
Claim 13, recites acquiring action information (user data), acquiring face information (image); processing face recognition, identifying user, storing face information, generating or updating data, storing data, receiving the face and action information, acquiring data corresponding to plurality of users, selecting common data recommended contents.
Claims 17, 18, 20 recite acquiring action information (user data), acquiring face information (image); processing face recognition, identifying user, storing face information, 
  The limitation of acquiring action information, acquiring face information (image); processing face recognition, identifying user, storing face information, generating or updating data, storing data, receiving the face and action information, acquiring data corresponding to plurality of users, selecting common data recommended contents and also transmitting covers certain method of organizing human activity but for the recitation of generic computer components. That is, other than reciting a processor, sensors and a server, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (recommending contents to a user based on similarity). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of recommending contents based on other user’s persona and identifying a user based on image. The processor, the server and the sensors are recited at a high-

Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a processor, a server and sensors. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing, processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see Fig 14 or Fig. 22). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 

Dependent claims 2, 14, recite determining a range of permission information and selecting content based on the relationship. Claim 4, recite acquiring preference information. Claim 5 recite performing search processing. Claim 7, recite searching and acquiring data. Claim 10, recite estimating relationship level. Claim 12, recite identifying a second user. Such limitations also cover Certain Methods of Organizing Human activity. Claims 3, 6, 10, 11 and 14 and 15 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-7, 10-12, 14, 15 are patent ineligible. Hence, claims 1-7, 10-15 and 17-20 are not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites the persona management data generation and update unit is further configured to estimate a relationship level between the plurality of users based on the action information and the face information.
The specification teaches that the persona management data generation and update unit uses acquired information to estimate a relationship between uses. The specification further discloses that the external information acquisition processing execution unit acquires user information face information (acquired by a camera device), performs matching processing of the user face information images …and performs user identification processing for determining who the user is. 
However, examiner could not find a support for the limitation “configured to” estimate a relationship level using the face information. 

.The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites … computer executable instruction which when executed by a processor, cause the processor to execute operations:
transmitting the face information …. to a data processing server;
receiving by the data processing server, the face information and the action information from the user terminal.
The claim should only recite the operations executed or performed by the processor (when the instructions are executed by the processor). The steps performed by another device is outside the scope of the claimed invention. Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Igoe et al. (US 8,930,204 B1) and further in view of Boss et al. (US 9, 866, 916 B1).


Igoe teaches a persona management data generation and update unit configured to one of generate or update persona management data based on action information; a persona management database configured to store the persona management data (Personal Information Aggregator providing the user with the ability to store, organize and control personal information )(see fig. 1-3, col. 6 lines 35-67); 
a recommended content selection unit configured to acquire a plurality of pieces of the persona management data from the persona management database corresponding to the plurality of users and selecting a common data among the acquired plurality of pieces of the persona management data (community information aggregator performs functions that are similar to the PIA for community of users) (see col. 7 lines 23-67), identifying users with common interest or data common among the plurality of pieces of persona management data, and personal recommendation system providing the user with personalized recommendations based on information obtained from various sources which includes a user’s PIA and other persons’ PIAs as recommended content (recommendation of content item by persons that have similar demographics or consumption habits to those of the user (see col. 32 line 14 to col. 34 line 8).
 Igoe failed to teaches acquiring face information from plurality of sensors, and executing face recognition and storing face information. 
Boss teaches a plurality of sensors (from different cameras and cameras from the mobile devices):
an external information acquisition unit configured to: acquire action information of a plurality of users from the plurality of sensors, wherein the acquired action information indicates an action of the plurality of users, acquire face information of a first user of the plurality of users, 
execute a process of face recognition of the first user based on the acquired face information of the first user; identify the first user based on the executed process of face recognition: and store the face information and the action information based on the
identification of the first user (image of the user is collected or pre-existing image is selected, to identify the user based on the known facial recognition technique) (see col. 7 lines 14-29):
a persona management data generation and update unit configured to one of
generate or update persona management data based on the action information and the
face information; a personal management database configured to store the personal management data (the user profile for storing one or more images, user preferences, and other relevant data is initialized or create a new profile, … the image may be added to the profile and uploaded to a server) (see col. 6 line 49 to  col. 7 line 54). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to incorporate Boss’s face recognition process, in Igoe’s profile, for the purpose of identifying user based on captured or stored image for the intended purpose of recommending content. 
Claim 2:
Igoe teaches the persona data generation and update unit further configured to determine a range of publication permission information based on a relationship level between users,
the persona management data is data in which publication permission information corresponding to the relationship level between plurality of users, and the recommended content selection unit configured to select the recommended content from the range of the publication permission information (a user’s PIA may contain the information that defines a subset of the social network in the context of the user, identifying degree of relationship between the user and each contact, … containing social network context information regarding the community… ) (see col. 38 line 19 to col. 39 line 50).
Claim 3:
Igoe teaches a plurality of relationship levels includes relationship level between the plurality of users depending on an intimacy degree, and each relationship levels of the plurality of relationship levels is different and the persona management data has a setting in which, as the relationship level has a higher intimacy degree, the publication permission information increases (PIA contains information that identifies a user’s degree of contact and the nature of relationship (e.g. friend, professional, etc.) between a user and each contact.\ (see col. 37 line 65 to col. 38 line 25, col. 39 line 50 to col. 40 line 57).
Claim 4:
Igoe teach wherein the persona management data includes at least preference information of the first user (see col. 8 lines 36-67).
Claim 5:
Igoe teaches wherein the recommended content selection unit configured to acquire preference information of the first who browses the recommended content; and set content having a high degree of match with acquired preference information, as the recommended content (presented content may be selected by the user indicating that the user believes that the content will be of interest to him , … other mechanisms can be used for providing feedback rating of content to the PRS…) (see col. 32 lines 45 to col. 33 lines 38, col. 45 line 1 to col. 46 line 67).
Claim 6. 
the personalized recommendations may be in various area which includes entertainment, news content, merchandise, etc., including websites recommendations for content items …)(see col. 32 line 60 to col. 33 line 53).
Claim 7:
Igoe teaches wherein the recommended content selection unit further configured to perform advertisement data search processing based on data acquired; acquire advertisement data based on the performed advertisement search processing (see col. 21 line 64 to col. 22 line 64, col. 36 lines 14-67).
Claim 10:
Igoe teaches wherein the persona management data generation and update unit further configured to estimate relationship level between the plurality of users based on the action information of the user (see col. 25 line 43 to col. 26 line 56, col. 33 line 20 to col. 34 line 47), Boss teaches face information to identify the user. 
Claim 11:
Boss teaches wherein acquire the face information from the external information acquisition unit and acquire the persona management data of the first user corresponding to the acquired face information from the persona management database; a personal management database configured to store the personal management data (receiving image captured and accessing user profile and storing the image in the profile ) (see col. 6 line 49 to  col. 7 line 54).
Claim 12:
the system of Igoe and Boss is configured to acquire data from different users) (see col. 12 line 53 to col. 13 line 55).
Claim 13:
Igoe teaches an external information acquisition unit configured to acquire action information of a plurality of users; 
persona management data generation and update unit configured to one of generate or update persona management data based on action information; a persona management database configured to store the persona management data (Personal Information Aggregator providing the user with the ability to store, organize and control personal information; transmitting the action information to a data processing server and generating or updating the persona management data (profile), the data processing server configured to store persona management data the action information )(see fig. 1-3, col. 6 lines 35-67)
a recommended content selection unit configured to acquire a plurality of pieces of the persona management data from the persona management database corresponding to the plurality of users and selecting a common data among the acquired plurality of pieces of the persona management data (community information aggregator performs functions that are similar to the PIA for community of users) (see col. 7 lines 23-67), identifying users with common interest or data common among the plurality of pieces of persona management data, and personal recommendation system providing the user with personalized recommendations based on information obtained from various sources which includes a user’s PIA and other persons’ PIAs as recommended content (recommendation of content item by persons that have similar demographics or consumption habits to those of the user (see col. 32 line 14 to col. 34 line 8).
Igoe failed to teaches acquiring face information from plurality of sensors, and executing face recognition and storing face information. 
Boss teaches a plurality of sensors (from different cameras and cameras from the mobile devices):
an external information acquisition unit configured to: acquire action information of a plurality of users from the plurality of sensors, wherein the acquired action information indicates an action of the plurality of users, acquire face information of a first user of the plurality of users, as user information, from the plurality of sensors (images taken from different cameras) (see col. 5 lines 31-45, col. 6 lines 12-36) :
execute a process of face recognition of the first user based on the acquired face information of the first user; identify the first user based on the executed process of face recognition: and store the face information and the action information based on the
identification of the first user (image of the user is collected or pre-existing image is selected, to identify the user based on the known facial recognition technique) (see col. 7 lines 14-29):
a persona management data generation and update unit configured to one of
generate or update persona management data based on the action information and the
face information; a personal management database configured to store the personal management data (the user profile for storing one or more images, user preferences, and other relevant data is initialized or create a new profile, … the image may be added to the profile and uploaded to a server) (see col. 6 line 49 to  col. 7 line 54). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to incorporate Boss’s face 
Claim 14:
Igoe teaches the data processing server further configured to determine a range of publication permission information based on a relationship level between users,
the persona management data is data in which publication permission information corresponding to the relationship level between plurality of users, and the recommended content selection unit configured to select the recommended content from the range of the publication permission information (a user’s PIA may contain the information that defines a subset of the social network in the context of the user, identifying degree of relationship between the user and each contact, … containing social network context information regarding the community… ) (see col. 38 line 19 to col. 39 line 50).
Claim 15:
 Igoe teaches wherein the data processing server includes a persona management data generation and update unit that is configured to generate or update the persona management data on a basis of the external information received from the user terminal (see fig. 1 and 2).

Claims 18 and 20:
Igoe teaches a processor executing operation comprising:
acquiring action information of a plurality of users from a plurality of external database,
wherein the acquired action information indicates an action of the plurality of users: one of generating or updating persona management data based on the action information and the face personal information aggregator) (see fig. 1-3); 
acquiring a plurality of pieces of the persona management data from a persona management database, wherein the plurality of pieces of the persona management data corresponds to the plurality of users (community information aggregator performs functions that are similar to the PIA for community of users) (see col. 7 lines 23-67): and 
selecting common data among the acquired plurality of pieces of the persona management as recommended content wherein the common data corresponds to content that is in common interest to the plurality of users and transmitting the recommended content to the user device (identifying users with common interest or data common among the plurality of pieces of persona management data, and personal recommendation system providing the user with personalized recommendations based on information obtained from various sources which includes a user’s PIA and other persons’ PIAs as recommended content (recommendation of content item by persons that have similar demographics or consumption habits to those of the user (see col. 32 line 14 to col. 34 line 8).
Igoe failed to teaches action information from plurality of sensors, acquiring face information from plurality of sensors, and executing face recognition and storing face information. 
Boss teaches a plurality of sensors (from different cameras and cameras from the mobile devices):
an external information acquisition unit configured to: acquire action information of a plurality of users from the plurality of sensors, wherein the acquired action information indicates an action of the plurality of users, acquire face information of a first user of the plurality of users, 
execute a process of face recognition of the first user based on the acquired face information of the first user; identify the first user based on the executed process of face recognition: and store the face information and the action information based on the
identification of the first user (image of the user is collected or pre-existing image is selected, to identify the user based on the known facial recognition technique) (see col. 7 lines 14-29):
a persona management data generation and update unit configured to one of
generate or update persona management data based on the action information and the
face information; a personal management database configured to store the personal management data (the user profile for storing one or more images, user preferences, and other relevant data is initialized or create a new profile, … the image may be added to the profile and uploaded to a server) (see col. 6 line 49 to  col. 7 line 54). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to incorporate Boss’s face recognition process, in Igoe’s profile, for the purpose of identifying user based on captured or stored image 
or the intended purpose of recommending content.
Claim 19:
Igoe teaches a processor executing operation comprising:
acquiring action information of a plurality of users from a plurality of external database,
wherein the acquired action information indicates an action of the plurality of users: one of generating or updating persona management data based on the action information and the face information; storing the persona management data (personal information aggregator) (see fig. 1-3); 
community information aggregator performs functions that are similar to the PIA for community of users) (see col. 7 lines 23-67): and 
selecting common data among the acquired plurality of pieces of the persona management as recommended content wherein the common data corresponds to content that is in common interest to the plurality of users (identifying users with common interest or data common among the plurality of pieces of persona management data, and personal recommendation system providing the user with personalized recommendations based on information obtained from various sources which includes a user’s PIA and other persons’ PIAs as recommended content (recommendation of content item by persons that have similar demographics or consumption habits to those of the user (see col. 32 line 14 to col. 34 line 8).
Igoe failed to teaches action information from plurality of sensors, acquiring face information from plurality of sensors, and executing face recognition and storing face information. 
Boss teaches a plurality of sensors (from different cameras and cameras from the mobile devices):
an external information acquisition unit configured to: acquire action information of a plurality of users from the plurality of sensors, wherein the acquired action information indicates an action of the plurality of users, acquire face information of a first user of the plurality of users, as user information, from the plurality of sensors (images taken from different cameras) (see col. 5 lines 31-45, col. 6 lines 12-36) :

identification of the first user (image of the user is collected or pre-existing image is selected, to identify the user based on the known facial recognition technique) (see col. 7 lines 14-29):
a persona management data generation and update unit configured to one of
generate or update persona management data based on the action information and the
face information; a personal management database configured to store the personal management data (the user profile for storing one or more images, user preferences, and other relevant data is initialized or create a new profile, … the image may be added to the profile and uploaded to a server) (see col. 6 line 49 to  col. 7 line 54). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to incorporate Boss’s face recognition process, in Igoe’s profile, for the purpose of identifying user based on captured or stored image for the intended purpose of recommending content. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In response to Applicant’s argument, regarding the rejection under 101, “a configuration is achieved that enables processing of selecting and presenting content corresponding to preference of a plurality of users as recommended content”, is the abstract idea itself. The steps or the claimed invention are not steps that are recited in the claim beyond the identified exception. Acquiring action information from sensors are not inventive concepts. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at high level of generality, to the judicial exception, do not provide significantly more than the recited judicial exception. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688